--------------------------------------------------------------------------------

Exhibit 10.3




CHEMBIO DIAGNOSTICS, INC.


Restated Annual Incentive Bonus Plan


This Restated Annual Incentive Bonus Plan (the “Plan”), which amends and
restates the Chembio Diagnostics, Inc. Annual Incentive Bonus Plan as previously
adopted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”), has been approved and adopted by the Committee as of March
15, 2019. The Plan is intended to enhance stockholder value by aligning the
performance of Chembio Diagnostics, Inc. (the “Company”) and the variable-based
compensation of the Company’s “executive officers” (as defined in Rule 3b-7
under the Securities Exchange Act of 1934) and any other employees of the
Company or its subsidiaries identified from time to time (collectively with
respect to a Plan Year as defined below, the “Participants”).  The Plan is
effective starting January 1, 2019, will be based on a calendar year from
January 1 through December 31 (each a “Plan Year”), and will renew automatically
on January 1 of each year until terminated. Unless context otherwise dictates,
each reference to the Plan within a particular Plan Year includes the bonus
structure adopted with resect to such Plan Year.


1.
Plan Administration



The Committee shall administer the Plan. The Committee shall have all authority
and discretion necessary to administer the Plan and to control its operation,
and may delegate responsibilities to Company officers as it deems appropriate.
All determinations and decisions of the Committee as to any disputed question
arising under the Plan, including questions of construction and interpretation,
shall be final, binding and conclusive upon all parties.


The Committee will, subject to the provisions of the Plan, establish such rules
and regulations as it deems necessary or advisable for the proper administration
of the Plan, and will make determinations and will take such other action in
connection with or in relation to accomplishing the objectives of the Plan as it
deems necessary or advisable.


No member of the Committee shall be personally liable by reason of any contract
or other instrument related to the Plan executed by such member or on her or his
behalf in her or his capacity as a member of the Committee, nor for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including legal fees,
disbursements and other related charges) or liability (including any sum paid in
settlement of a claim with the approval of the Board of Directors) arising out
of any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or bad faith. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s Articles of Incorporation or Bylaws,
as a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.


2.
ELIGIBILITY AND PARTICIPATION



Participants with bonus incentives are eligible to receive annual incentive
bonuses according to the Plan. Notwithstanding any other provision of the Plan,
only an individual identified as a “Participant” in the written bonus structure
adopted and approved by the Committee with respect to a Plan Year shall be
entitled to any right or other benefits under the Plan, or under such bonus
structure, for such Plan Year. Participants are eligible to receive incentive
bonuses based on their individual performance, the performance of the Company,
the performance of the department, division or other operating group (each an
“Operating Group”) in which they work, or other performance metrics established
by the Committee with respect to one or more Plan Years.



--------------------------------------------------------------------------------

Unless an employment agreement or other written contract of a Participant
otherwise provides, to be eligible for a bonus for Plan Year, a Participant must
be employed by the Company (or one of its subsidiaries) as of December 31 of
that Plan Year and must continue to be employed by the Company (or one of its
subsidiaries) as of the payment date of the bonus. A Participant hired after
commencement of the Plan Year shall be eligible for a pro-rated bonus, based on
the Participant’s date of hire. A Participant who is promoted into a position
with a higher bonus target will have a pro-rated bonus based on her or his time
in each position and on the applicable individual performance targets for such
positions, but calculated based on the Participant’s annual base pay as of
December 31 of the Plan Year.


A Participant who has taken an approved leave of absence pursuant to the
Company’s policies during the Plan Year shall receive a pro-rated bonus
calculated by excluding the number of days that exceed an approved leave of
absence. A Participant who is on an approved leave of absence on the date the
bonus payment is made will be eligible to receive the pro-rated bonus as
calculated above upon the bonus payment date.


3.
Award Determination



Performance


Company performance shall be determined by the Committee based on the Company’s
ability to meet or exceed Company goals as set forth by the Committee, which may
include such factors as sales revenue, operating income (loss), earnings before
income tax, depreciation and amortization (“EBITDA”), adjusted EBITDA (as
defined by the Committee), product development, regulatory milestones, strategic
alliances, licensing and partnering transactions, and financings.


Operating Group performance shall be determined by the Committee based on the
Operating Group’s ability to meet or exceed Company goals as set forth by the
Committee, which may include the factors identified with respect to Company
performance, to the extent they pertain to the Operating Group, and any other
factors identified by the Company, which may include factors reviewed with and
recommended to the Committee by the Chief Executive Officer.


Individual performance of the Participants, except for the Chief Executive
Officer, shall be reviewed with and recommended to the Committee by the Chief
Executive Officer. The individual performance of each Participant, including the
Chief Executive Officer, shall be determined by the Committee in its sole
discretion, and in all cases shall be based on the individual Participant’s
satisfactory completion of individual performance goals.


Amount


The amount of a Participant’s bonus is based on an incentive percentage of such
Participant’s annual base pay as of December 31 of the Plan Year. The incentive
percentage will equal:




·
for a Participant without a written contract, a percentage determined by the
Committee at the beginning of the Plan Year; and





·
for a Participant with a written contract, the incentive percentage shall be as
stated in that Participant’s written contract.



The incentive percentage for a Participant may then be adjusted, in the sole
discretion of the Committee, based on the performance of the Company, an
Operating Group, or the individual Participant over the course of the Plan Year
to arrive at a final performance percentage. The allocation of the final
performance percentage shall be determined by the Committee at the beginning of
the Plan Year and communicated to each employee in Section 5 below.


Unless a written contract of a Participant otherwise provides, only achievement
of 100% of all Company, Operating Group and individual performance targets for a
Participant will accrue 100% of the Participant’s allocated percentage.



--------------------------------------------------------------------------------

4.
Payment of Awards



A Participant’s bonus will be paid in cash and all determinations and decisions
made by the Committee shall be final, conclusive and binding on all Participants
or other persons and shall be given the maximum deference permitted by law. Each
Participant’s bonus payment shall be paid in one lump sum payment, on or by a
payment date to be determined by the Committee in its sole discretion. No bonus
shall be paid to any Participant who is not an active employee of the Company on
the last day of the Plan Year and on the payment date for such Plan Year.


The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.


5.
Rights of Participants



The Company intends that the potential bonus payments provided under the Plan be
a term of employment and a part of each Participant’s compensation.
Participation in the Plan shall not constitute an agreement of the Participant
to remain in the employ of, and to render her or his services to the Company, or
of the Company to continue to employ the Participant, and the Company may,
subject to any applicable employment agreement, terminate the employment of a
Participant at any time with or without cause.


No right or interest of any Participant in the Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law or
otherwise, including execution, levy, garnishment, attachment, pledge, and
bankruptcy.


6.
Amendments and Termination



The Committee may amend, modify, suspend, reinstate or terminate the Plan in
whole or in part at any time or from time to time; provided, however, that no
such action will adversely affect any right or obligation with respect to any
Award theretofore made.


7.
Miscellaneous



The Plan supersedes all prior bonus plans or any written or verbal
representations regarding the subject matter of the Plan. Participation in the
Plan during a Plan Year will not convey any entitlement to participate in this
or future plans or to any bonus payments of any nature under the Plan or
otherwise. The Committee may at any time amend, suspend or terminate the Plan,
including amendment of the target percentages for a Participant and amendment so
as to ensure that no amount paid or to be paid hereunder shall be subject to the
provisions of Section 409(a)(1)(B) of the Internal Revenue Code of 1986. For the
avoidance of doubt, it is intended that the Plan satisfy the exemption from the
application of Section 409A of the Internal Revenue Code of 1986, and the
Treasury Regulations and other guidance issued thereunder, and from the
application of any state law of similar effect provided under Section
1.409A-1(b)(4) of the Treasury Regulations, and the Plan shall be administered
and interpreted to the greatest extent possible in compliance therewith.


The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan and any bonus structure adopted with respect to a Plan Year
shall be determined in accordance with the laws of the State of New York without
giving effect to the conflict of law principles thereof.


In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.



--------------------------------------------------------------------------------